--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.1


LOAN AGREEMENT


 
This LOAN AGREEMENT (this "Agreement") is made as of March 25, 2011, by and
among Remedent, Inc., a Nevada corporation (the "Company"), and Abraham Taff
(the "Lender").
 
WHEREAS, subject to the terms and conditions set forth in this Agreement  the
Company desires to borrow from the Lender, and the Lender desires to lend to the
Company an aggregate amount of $400,000 pursuant to the terms set forth in this
Agreement.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Lender agree as
follows:


1.   LOAN AND NOTE.
 
1.1           Loan.  Subject to the terms and conditions of this Agreement,
substantially concurrent with the execution and delivery of this Agreement by
the parties hereto, the Lender  agrees to advance to the Company a sum equal to
$400,000 which loan shall be evidenced by a Secured Promissory Note in the form
attached to this Agreement as Exhibit A (the "Note").  The indebtedness
evidenced by the Note shall be secured by the “Collateral” as defined in the
Security Agreement by and among the Company and the Lender, in the form attached
hereto as Exhibit B (the “Security Agreement”).  This Agreement, the Note and
Security Agreement are collectively referred to herein as the “Transaction
Documents”).
 
1.2           The Closing.  Upon confirmation that the other conditions to
closing specified herein have been satisfied or duly waived by the Lender, the
closing of the loan shall take place at the offices of the Company, or at such
other time and place as the Company and the Lender mutually agree upon (which
time and place are referred to as the "Closing"). At the Closing, the Lender
shall have delivered to the Company a loan in the amount set forth below such
Lender's name on the signature page (the “Principal Amount”) , by (a) (i) a
check payable to the Company's order, (ii) wire transfer of funds to the
Company, or (iii) any combination of the foregoing, and (b) signed copy of the
Transaction Documents.  At the Closing, the Company will deliver to the Lender
(A) a duly executed Note in the favor of the Lender for a total amount of
$500,000, which represents the total and only indebtedness due to the Lender
under and in connection with the Note (the “Total Repayment Amount”), which
includes all interest, fees, liquidated damages, liabilities, obligation, debt,
costs and expenses due to the Lender by the Company  and (B) signed copy of the
Transaction Documents.  In no event shall Lender be entitled to any amounts in
excess of $500,000 from the Company, and accordingly Company shall have no
liabilities or obligations to the Lender in excess of $500,000.
 
2.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company hereby
represents and warrants to the Lender that the statements in the following
paragraphs of this Section 2 are all true and complete as of immediately prior
to the Closing.
 
2.1           Organization. The Company has been duly incorporated and is an
existing corporation in good standing under the laws of the State of Nevada,
with requisite corporate power and authority to own its properties and conduct
its business as presently conducted. The Company is duly qualified to do
business as a foreign corporation in good standing in all other U.S.
jurisdictions in which its ownership or lease of property or the conduct of its
business requires such qualification, except where the failure to be so
qualified would not have a material adverse effect on the condition (financial
or other), business, properties or results of operations of the Company and its
subsidiaries, taken as a whole (hereinafter, a “Material Adverse Effect”).
 

 
1

--------------------------------------------------------------------------------

 
 

2.2           Capitalization.  As of the date hereof, the authorized capital
stock of the Company consists of: (i) 50,000,000 shares of common stock, par
value of $0.001 per share, of the Company (the “Common Stock”), and (ii)
10,000,000 shares of Preferred Stock.  As of December 31, 2010, 19,995,969
shares of Common Stock were issued and outstanding.  As of the date hereof, no
shares of Preferred Stock are issued and outstanding, and, other than as
disclosed in the SEC Documents (as defined below)  there are no outstanding
options, warrants, rights (including conversion or preemptive rights and rights
of first refusal), proxy or stockholder agreements, or agreements of any kind
for the purchase or acquisition from the Company of any of its equity
securities.
 
2.3           Governmental Consents.  Subject to the accuracy of the Lender’s
representations herein, no consent, approval, authorization, or order of, or
filing with, any governmental agency or body or any court is required for the
consummation of the transactions contemplated by this Agreement.
 
2.4           Authorization. This Agreement constitutes, and the other
Transaction Documents which constitute agreements of the Company when executed
and delivered by the Company will constitute, the Company’s valid and legally
binding obligations, enforceable against the Company  in accordance with its
terms, except as may be limited by (a) applicable bankruptcy, insolvency,
reorganization or other laws of general application relating to or affecting the
enforcement of creditors' rights generally and (b) the effect of rules of law
governing the availability of equitable remedies. The Company  represents and
warrants to the Lender that the Company has full power and authority to enter
into this Agreement.
 
2.5           SEC Documents. All statements, reports, schedules, forms and other
documents required to have been filed by the Company with the SEC since March
31, 2010 (the “SEC Documents”) have been so filed.  Each of the SEC Documents
complied in all material respects with the applicable requirements of the
Securities Act or the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), as the case may be.
 
2.6           Financial Statements. The financial statements included in the SEC
Documents present fairly the financial position of the Company and its
consolidated subsidiaries as of the dates shown and their results of operations
and cash flows for the periods shown, and such financial statements have been
prepared in conformity with the generally accepted accounting principles in the
United States applied on a consistent basis (except as may be indicated in the
notes to such financial statements or, in the case of unaudited statements, as
permitted by Form 10-Q and Form 8-K of the SEC, and except that the unaudited
financial statements were subject to normal and recurring year-end adjustments
which were not, or are not reasonably expected to be, individually or in the
aggregate, material in amount).
 
3. REPRESENTATIONS, WARRANTIES AND CERTAIN AGREEMENTS  OF LENDER.  As of the
date of the applicable Closing or Additional Closing  in which such Lender
purchases a Note,  Lender hereby  represents and warrants to, and agrees with
the Company as follows: 
 
3.1           Authorization.  This Agreement constitutes, and the other
Transaction Documents which constitute agreements of the Lender when executed
and delivered by the Lender will constitute, such Lender's valid and legally
binding obligations, enforceable against such Lender in accordance with its
terms, except as may be limited by (a) applicable bankruptcy, insolvency,
reorganization or other laws of general application relating to or affecting the
enforcement of creditors' rights generally and (b) the effect of rules of law
governing the availability of equitable remedies. The Lender represents and
warrants to the Company that such Lender has full power and authority to enter
into this Agreement.
 

 
2

--------------------------------------------------------------------------------

 
 

3.2           Disclosure of Information. Such Lender has received or has had
full access to all the information such Lender considers necessary or
appropriate via availability of such information on EDGAR to make an informed
investment decision with respect to the Securities.
 
4.            CONDITIONS TO CLOSING.
 
4.1           Conditions to Lender’s Obligations. The obligations of the Lender
under Section 1 of this Agreement are subject to the fulfillment or waiver, on
or before the Closing, of each of the following conditions, the waiver of which
shall not be effective against the Lender who does not consent to such waiver,
which consent may be given by written, oral or telephone communication to the
Company, its counsel or to special counsel to the Lender: (i) each of the
representations and warranties of the Company contained in Section 2 shall be
true and complete on and as of the Closing with the same effect as though such
representations and warranties had been made on and as of the date of the
Closing; and (ii) the Company shall have executed and delivered to the Lender a
Note, in the form attached hereto as Exhibit A, evidencing the Company's total
indebtedness to the Lender for the Total Repayment Amount.
 
4.2           Condition to Company's Obligations. The obligations of the Company
to the  Lender under this Agreement are subject to the fulfillment or waiver on
or before the Closing of the following condition by such Lender: (i) each of the
representations and warranties of the Lender contained in Section 3 shall be
true and complete on the date of the Closing with the same effect as though such
representations and warranties had been made on and as of the Closing;  and (ii)
the Lender shall have delivered the Principal Amount to the Company.
 
5.           MISCELLANEOUS.
 
5.1            Survival and Warranties.  The representations, warranties and
covenants of the Company and the Lender contained in or made pursuant to this
Agreement shall survive the execution and delivery of this Agreement and the
Closing, and shall in no way be affected by any investigation of the subject
matter thereof made by or on behalf of any of the Lender  or the Company, as the
case may be.
 
5.2           Successors and Assigns.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties.  Any assignment of the rights and
obligations contained herein shall require the consent of both parties.
 
5.3            Governing Law.  This Agreement shall be governed by and construed
under the internal laws of the State of Nevada  as applied to agreements among
Nevada  residents entered into and to be performed entirely within Nevada,
without reference to principles of conflict of laws or choice of laws.
 
5.4           Counterparts; Facsimile Signatures.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. This
Agreement may be executed and delivered by facsimile, or by email in portable
document format (.pdf) and delivery of the signature page by such method will be
deemed to have the same effect as if the original signature had been delivered
to the other parties.
 
5.5           Headings; Interpretation. In this Agreement, (i) the meaning of
defined terms shall be equally applicable to both the singular and plural forms
of the terms defined; (ii) the captions and headings are used only for
convenience and are not to be considered in construing or interpreting this
Agreement and (iii) the words "including," "includes" and "include" shall be
deemed to be  allowed by the words "without limitation". All references in this
Agreement to sections, paragraphs, exhibits and schedules shall, unless
otherwise provided, refer to sections and paragraphs hereof and exhibits and
schedules attached hereto, all of which exhibits and schedules are incorporated
herein by this reference.
 
 
 
3

--------------------------------------------------------------------------------

 
 
5.6           Notices. All notices and other communications which may or are
required to be given pursuant to any provision of this Agreement shall be in
writing and shall be deemed given on (i) the day of delivery if delivered
personally or by commercial delivery service, (ii) three business days after
mailed by registered or certified mail (return receipt requested), (iii) the
second business day if sent by reputable overnight courier, or (iv) the day of
delivery if sent via email or facsimile prior to 5:00 p.m. central time (with
confirmation of receipt), in each case addressed to the particular party at the
addresses set forth below their respective signatures, or at such other address
of which any party may, from time to time, advise the other parties by notice in
writing given in accordance with the foregoing.
 
5.7           Amendments and Waivers.  Any term of this Agreement and/or the
Note may be amended and the observance of any term of this Agreement and/or the
Note may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of the Company
and the  Lender
 
5.8           Severability. If one or more provisions of this Agreement are held
to be unenforceable under applicable law, then such provision(s) shall be
excluded from this Agreement and the balance of the Agreement shall be
interpreted as if such provision(s) were so excluded and shall be enforceable in
accordance with its terms.
 
5.9            Usury.  To the extent it may lawfully do so, the Company hereby
agrees not to insist upon or plead or in any manner whatsoever claim, and will
resist any and all efforts to be compelled to take the benefit or advantage of,
usury laws wherever enacted, now or at any time hereafter in force, in
connection with any claim, action or proceeding that may be brought by any
Lender in order to enforce any right or remedy under any Transaction Document. 
Notwithstanding any provision to the contrary contained in any Transaction
Document, it is expressly agreed and provided that the total liability of the
Company under the Transaction Documents for payments in the nature of interest
shall not exceed the maximum lawful rate authorized under applicable law (the
“Maximum Rate”), and, without limiting the foregoing, in no event shall any rate
of interest or default interest, or both of them, when aggregated with any other
sums in the nature of interest that the Company may be obligated to pay under
the Transaction Documents exceed such Maximum Rate.  It is agreed that if the
maximum contract rate of interest allowed by law and applicable to the
Transaction Documents is increased or decreased by statute or any official
governmental action subsequent to the date hereof, the new maximum contract rate
of interest allowed by law will be the Maximum Rate applicable to the
Transaction Documents from the effective date thereof forward, unless such
application is precluded by applicable law.  If under any circumstances
whatsoever, interest in excess of the Maximum Rate is paid by the Company to any
Lender with respect to indebtedness evidenced by the Transaction Documents, such
excess shall be applied by such Lender to the unpaid principal balance of any
such indebtedness or be refunded to the Company, the manner of handling such
excess to be at such Lender’s election.
 
5.10           Entire Agreement. This Agreement, together with all exhibits and
schedules hereto and the other Transaction Documents, constitute the entire
agreement and understanding of the parties with respect to the subject matter
hereof and supersede any and all prior negotiations, correspondence, agreements,
understandings duties or obligations between the parties with respect to the
subject matter hereof.
 

 
4

--------------------------------------------------------------------------------

 
 

5.11           Further Assurances.  From and after the date of this Agreement,
upon the request of the Lender or the Company, the Company and the Lender shall
execute and deliver such instruments, documents or other writings as may be
reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement.
 
IN WITNESS WHEREOF, the parties hereto have executed this Loan Agreement to be
effective as of the date first above written.
 
THE COMPANY:
 
 
 By:  /s/ Guy De Vreese

Guy De Vreese, Chief Executive Officer


Address for Notice:
Zuiderlaan I-3 bus 8, 9000
Ghent, Belgium


 
LENDER:

 
/s/ Abraham Taff
Abraham Taff


$400,000                                                                
Principal Amount


Address for Notice:
5347 Vantage Avenue, #10
Valley Village, Ca 91607


 


 


 


 


 


 

 
5 

--------------------------------------------------------------------------------

 
 

Exhibit A
Secured Promissory Note

 
 

--------------------------------------------------------------------------------

 
 



Exhibit B
Security Agreement

